In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00108-CV
     ___________________________

  IN THE INTEREST OF R.S., A CHILD




  On Appeal from the 323rd District Court
          Tarrant County, Texas
      Trial Court No. 323-110118-19


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Appellant N.R. (Mother) attempts to appeal from an order terminating her

parental rights to her son R.S. The trial court signed the termination order on

March 13, 2020. Thereafter, Mother timely filed a motion to modify, reform, or

correct the judgment, requesting that the trial court vacate the ruling of March 13,

2020; order a transitional monitored return; and set a new dismissal date of August 14,

2020. The trial court granted the motion on April 2, 2020.

      By letter dated April 7, 2020, we notified Mother that it appeared that we lack

jurisdiction over her appeal because the trial court had granted her motion. We asked

her to file a response stating grounds for continuing the appeal by April 17, 2020, or

we would dismiss the appeal.1 We received no response.

      We have jurisdiction to hear an appeal from a final judgment or from an

interlocutory order made immediately appealable by statute. See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001) (final judgment); Stary v. DeBord, 967 S.W.2d
352, 352–53 (Tex. 1998) (interlocutory appeal). Here, the trial court’s order granting

Mother’s motion to modify had the effect of vacating the March 13, 2020 termination

order and continuing the case. See Thomas v. Arrow Fin. Servs., LLC, No. 09-09-00160-

CV, 2010 WL 668783, at *1 (Tex. App.—Beaumont Feb. 25, 2010, no pet.) (mem.

op.) (noting that judgment is not final when vacated within trial court’s plenary


      1
       Our letter incorrectly referred to Mother’s motion as a motion for new trial
and stated that we would dismiss the appeal as moot if we received no response.

                                          2
power). Thus, there is currently no final judgment or appealable interlocutory order

to support the appeal.

       Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a).

                                                     Per Curiam

Delivered: April 23, 2020




                                           3